Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This Office Action is issued in response to the claims filed on 06/18/2019.
Claims 1-20 are pending in this Office Action.	

Priority
3.	Acknowledgement is made of applicant’s priority claim of continuation of U.S. Patent Application Serial No. 15/475,743, filed March 31, 2017, now U.S. Patent No. 10,356,115.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 7/04/2019 has been considered by the examiner.
		Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claims 1, 3, 6, 9, 11, 14, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 2, 4-6, 8, 9, 11-13, 15, and 16 of U.S. Patent No.10,356,115 (please see further details in the table below). Although the they are drawn to a computer implemented method, a system, or a non-transitory computer readable medium that receives flow data for one or more flows that correspond to a device-circuit pair, calculates a time difference for each flow that corresponds to a device-circuit pair, updates a probability distribution model associated with the device-circuit pair based on the calculated time differences and the received flow data, determines whether a time bucket is complete or open based on the updated probability distribution model, determines whether to ignore the network flow and detects a network anomaly associated with the device-circuit pair according to the determination of whether to ignore the network flow.
Instant Application 16/445,157
Patent No.10,356,115
Examiner’s Note
1. A computer implemented method for processing a network flow with a device-circuit pair, comprising: 







obtaining, by a server, a probability distribution model associated with the device-circuit pair, the probability distribution model indicating, for different time differences of prior network flows through the device-circuit pair, corresponding numbers of occurrences; 









determining, by the server, a duration of a time bucket according to the probability distribution model associated with the device-circuit pair; 

determining, by the server, whether to ignore the network flow according to the duration of the time bucket; and

 detecting, by the server, a network anomaly associated with the device-circuit pair according to the determination of whether to ignore the network flow.

6. The method of claim 1, wherein determining whether to ignore the network flow according to the duration of the time bucket includes: 


determining, by the server, to incorporate the network flow, in response to the network flow received by the server within the time bucket.
A computer implemented method for processing network flow data over a time series associated with a device-circuit pair, comprising:
receiving, by a server, flow data for one or more flows that correspond to the device-circuit pair; 

calculating, by the server, a time difference for each flow of the one or more flows that correspond to the device-circuit pair, wherein calculating the time difference for each flow is based on a start time and an end time of each flow at one of the device-circuit pair and a file stamp time of a network flow record indicating each flow received by the server; 

based on the calculated time differences and the received flow data, updating, by the probability distribution model associated with the device-circuit pair; 

determining, by the server, whether a time bucket, of the time series, is complete or open based on the updated probability distribution model; 






and detecting a network anomaly based on flow data corresponding to the time bucket, in response to determining that the time bucket is complete. 

    2. The method of claim 1, further comprising: in response to determining that the time bucket is complete, ignoring, by the server, additional flow data that corresponds to the time bucket; and 
in response to determining that the time bucket is open, incorporating, by the server, additional flow data that corresponds to the time bucket.


































Claim 6 of the instant application provides further similar detail with claim 2 of the patent regarding the determination of  whether to ignore the network flow
a standard deviation value and a mean value of the probability distribution model.
4. The computer implemented method of claim 3, wherein the updating the probability distribution model comprises: incorporating, by the server, the received flow data and the calculated time differences into the probability distribution model; calculating, by the server, a mean value based on the time differences and the flow data included in the probability distribution model; and calculating, by the server, a standard deviation value based on the time differences and the flow data included in the probability distribution model. 

    5. The computer implemented method of claim 4, wherein the determining whether the time bucket is complete or open comprises: calculating, by the server, a time delay value based on the standard deviation value; and determining, by the server, whether the time bucket is complete or open based on the time delay value and the file stamp time. 

    6. The computer implemented method of claim 5, wherein the calculating the time delay value comprises calculating the time delay value based on the standard deviation value and the mean value.


9. A system for processing a network flow with a device-circuit pair, comprising: one or more processors; and a non-transitory computer readable storing instructions when executed by the one or more processors cause the one or more processors to: obtain a probability distribution model associated with the device-circuit pair, the probability distribution model indicating, for different time differences of prior network flows through the device-circuit pair, corresponding numbers of occurrences, determine a duration of a time bucket according to the probability distribution model associated ignore the network flow according to the duration of the time bucket, and detect a network anomaly associated with the device-circuit pair according to the determination of whether to ignore the network flow.







14. The system of claim 9, wherein the instructions that cause the one or more processors to determine whether to ignore the network flow according to the duration of the time bucket include instructions when executed by the one or more processors cause the one or more processors to: determine to incorporate the network flow, in response to the network flow received by the system within the time bucket.


A system for processing network flow data over a time series associated with a device-circuit pair, comprising: a memory; and at least one processor coupled to the memory and configured to: 
receive flow data for one or more flows that correspond to the device-circuit pair; calculate a time difference for each flow of the one or more flows that correspond to the device-circuit pair, wherein calculating the time difference for each flow is based on a start time and an end time of each flow at one of the device-circuit pair and a file stamp time of a network flow record indicating each flow received by the server; based a probability distribution model associated with the device-circuit pair; determine whether a time bucket, of the time series, is complete or open based on the updated probability distribution model; and detect a network anomaly based on flow data corresponding to the time bucket, in response to determining that the time bucket is complete. 

    9. The system of claim 8, wherein the at least one processor is further configured to: in response to determining that the time bucket is complete, ignore additional flow data that corresponds to the time bucket; and in response to determining that the time bucket is open, incorporate additional flow data that corresponds to the time bucket. 

    
    
























Claim 14 of the instant application provides further similar detail with claim 9 of the patent regarding the determination of whether to ignore the network flow.
a standard deviation value and a mean value of the probability distribution model.
    11. The system of claim 10, wherein the at least one processor is further configured to update the probability distribution model by: incorporating the received flow data and the calculated time differences into the probability distribution model; calculating a mean value based on the time differences and the flow data included in the probability distribution model; and calculating a standard deviation value based on the 

    12. The system of claim 11, wherein the at least one processor is further configured to determine whether the time bucket is complete or open by: calculating a time delay value based on the standard deviation value; and determining whether the time bucket is complete or open based on the time delay value and the file stamp time. 

    13. The system of claim 12, wherein the at least one processor is further configured to calculate the time delay value by calculating the time delay value based on the standard deviation value and the mean value.

17. A non-transitory computer readable medium for processing a network flow with a device- circuit pair, the non-transitory computer readable medium storing instructions when executed by one or more processors cause the one or more processors to: obtain a probability distribution model associated with the device-circuit pair, the probability distribution model indicating, for different time differences of prior network flows through the device-circuit pair, corresponding numbers of occurrences; determine a duration of a time bucket according to the probability distribution model associated with the device-circuit pair; determine whether to ignore the network flow according to the duration of the time bucket; and detect a network anomaly associated with the device-circuit pair according to the determination of whether to ignore the network flow.


A non-transitory computer-readable medium having instructions stored thereon that, when executed by at least one computing device, causes the at least one computing device to perform operations for processing network flow data over a time series associated with a device-circuit pair, comprising: receiving flow data for one or more flows that correspond to the device-circuit pair; calculating a time difference for each flow of the one or more flows that correspond to the device-circuit pair, wherein calculating the time difference for each flow is based on a start time and an end time of each flow at one of the device-circuit pair and a file stamp time of a network flow probability distribution model associated with the device-circuit pair; determining whether a time bucket, of the time series, is complete or open based on the updated probability distribution model; and detecting a network anomaly based on flow data corresponding to the time bucket, in response to determining that the time bucket is complete. 

    16. The non-transitory computer-readable medium of claim 15, wherein the operations further comprise: in response to determining that the time bucket is complete, ignoring additional flow data that corresponds to the time bucket; and in response to determining that the time bucket is open, incorporating additional flow data that corresponds to the time bucket.
.


				
Claim Interpretation
7.	Claims 1, 2, 5, 7-10, 13-18 recite “device-circuit pair.”  The term is not well-known to a person of ordinary skill in the art and it is not explicitly defined in the specification.  Examiner interprets the term “device-circuit pair” as any device with circuit(s).

Claim Rejections - 35 U.S.C. § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.	

9.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Veteikis et al. (US 2013/0347103), hereinafter “Veteikis”, in view of Kakadia et al. (US 2015/0023170), hereinafter “Kakadia”.
	Regarding claim 1, Veteikis discloses a computer implemented method for processing a network flow with a device-circuit pair, comprising: 
obtaining, by a server, a probability distribution model associated with the device-circuit pair, the probability distribution model indicating, for different time differences of prior network flows through the device-circuit pair, corresponding numbers of occurrences (Fig.1 with associated text: network testing system 16- server.  Paragraphs [0636]-[0638], [0643], and [0649]-[0650]: statistic data of packets’ latencies are collected); 
determining, by the server, a duration of a time bucket according to the probability distribution model associated with the device-circuit pair (paragraphs [0638], [0644]-[0645], and [0651]: time intervals/window/bucket depends on the collected packets’ data); 
[determining, by the server, whether to ignore the network flow according to the duration of the time bucket]; and 
(paragraph [0645]:  observing anomalous behavior during the time intervals).
	Veteikis does not explicitly disclose determining whether to ignore the network flow according to the duration of the time bucket; and detecting, by the server, a network anomaly associated with the device-circuit pair according to the determination of whether to ignore the network flow.  However, determining whether to ignore data according to the duration of a time period is known in the art and Kakadia’s teaching is an example (paragraph [0035]: “A time bucket, as used herein, may refer to a period of time during which packet information may be collected, stored, and/or grouped.”  Paragraph [0036]: “network analytics device 250 may determine a period of time associated with collecting packet information in a particular time bucket, and may determine that the period of time has expired.  The length of the period of time may be determined based on a network condition, such as network latency, packet delay, packet loss rate, or the like, in some implementations.” Latency-time difference- affects the length of the time bucket. Fig. 6B and associated text: multiple buckets belong to a time series.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Veteikis’ teaching of using probability distribution model to determine a time period to collect data with Kakadia’s teaching of determining whether to ignore data according to the duration of a time period because the results would be predictable and resulted in including or excluding collected data based on the determined time period.
Regarding claim 2, Veteikis and Kakadia the method of claim 1, wherein determining the duration of the time bucket according to the probability distribution (Veteikis, paragraphs [0636] and [0644]).
Regarding claim 3, Veteikis and Kakadia the method of claim 2, wherein determining the time delay value according to the probability distribution model includes: determining, by the server, the time delay value as a function of a standard deviation value and a mean value of the probability distribution model (Veteikis, paragraphs [0638]-[0644]).
	Regarding claim 4, Veteikis and Kakadia the method of claim 1, wherein determining whether to ignore the network flow according to the duration of the time bucket includes: determining, by the server, to ignore the network flow, in response to the network flow received by the server after the time bucket (Kakadia, Fig. 4, blocks 430 and 440 and associated text, paragraphs [0035-37]: aggregating data when the period of time during which packet information is collected has expired.)
Regarding claim 5, Veteikis and Kakadia the method of claim 4, wherein detecting the network anomaly associated with the device- circuit pair according to the determination of whether to ignore the network flow includes: detecting the network anomaly associated with the device-circuit pair without the network flow (This is obvious from Veteikis’ teaching of detecting anomalous behavior during the time intervals in claim 1 and Kakadia’s teaching of aggregating only data included in the predetermined time period from claims 1 and 4).
Regarding claim 6, Veteikis and Kakadia the method of claim 1, wherein determining whether to ignore the network flow according to the duration of the time (Kakadia, Fig. 4, blocks 430 and 440 and associated text, paragraphs [0035-37]: aggregating data when the period of time during which packet information is collected has expired.)
Regarding claim 7, Veteikis and Kakadia the method of claim 6, wherein detecting the network anomaly associated with the device- circuit pair according to the determination of whether to ignore the network flow includes: detecting the network anomaly associated with the device-circuit pair with the network flow (This is obvious from Veteikis’ teaching of detecting anomalous behavior during the time intervals in claim 1 and Kakadia’s teaching of aggregating only data included in the predetermined time period from claims 1 and 6).
Regarding claim 8, Veteikis and Kakadia the method of claim 1, wherein each of the time differences is a difference between i) a start time or an end time of a corresponding prior network flow at one of the device-circuit pair and ii) a file stamp time of the corresponding prior network flow received by the server (Veteikis, paragraphs [0650]:  “the latency is calculated by subtracting the sent timestamp of the outbound network message from the receipt timestamp.”)
Claims 9-16 are rejected for disclosing similar subject matters to claims 1-8.
	Claims 17-20 are rejected for disclosing similar subject matters to claims 1-4.

Conclusion	
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH T. LE whose telephone number is (571)270-0279.  The examiner can normally be reached on Monday-Thursday 8:00 am- 2:00 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANH T. LE/
Examiner, Art Unit 2495

/FARID HOMAYOUNMEHR/Supervisory Patent Examiner, Art Unit 2495